EXHIBIT 10.1


NOTE PURCHASE AGREEMENT


THIS NOTE PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the ___ day of_______, 2009, by and between Save the World Air, Inc., a Nevada
corporation (the “Issuer”) and  those individuals and entities who sign and
deliver an executed copy of this Agreement to the Issuer (each, a “Purchaser”
and collectively, the “Purchasers”), with reference to the following:


RECITALS


A.           Purchasers desire to purchase from Issuer and Issuer desires to
sell to Purchaser certain of Issuer’s Convertible Promissory Notes in the
aggregate face amount of at least $10,000 and up to $250,000 in the form of
Exhibit A attached hereto (individually, a “Note” and collectively, the “Notes”)
and Stock Purchase Warrants, each to purchase up to a certain number of shares
of the common stock (the “Common Stock”) of the Issuer equal to 50% of the
number of shares initially issuable on conversion of the Notes, in the form of
Exhibit B attached hereto (individually, the “Warrants” and collectively with
the Notes, the “Securities”).  The face amount of Convertible Promissory Notes
each Purchaser has committed to purchase, and the amount of the purchase price
thereof to be paid to the Issuer by the Purchaser (a “Commitment”) is listed on
the signature page such Purchaser executes and delivers to the Issuer.


B.           Issuer’s sale of the Securities to the Purchasers will be made in
reliance upon the provisions of Section 4(2) under the Securities Act of 1933,
as amended (the "Securities Act"), Rule 506 of Regulation D promulgated by the
Securities and Exchange Commission (the ”SEC”) thereunder, and other applicable
rules and regulations of the SEC and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to the transactions contemplated hereby.


C.           At any time when any amount of principal or interest of the Notes
shall be outstanding, such unpaid amounts shall be convertible into shares of
the Issuer’s, at the election of the Purchaser, Common Stock at a price per
share equal to the average closing bid price of a share of the Issuer’s Common
stock for the five (5) trading days prior to the Closing, as defined herein (the
“Conversion Price”).


D.           The Warrants shall be issued at the same time each Note is issued
to the Purchaser hereunder and shall be exercisable at $0.50 per share as the
Conversion Price (the “Exercise Price”), for such number of shares equal to 50%
of result obtained by dividing (i) the face amount of the Notes issued
simultaneously with the Warrant by (ii) the Conversion Price (the “Exercisable
Amount”).


AGREEMENT


NOW THEREFORE, in consideration of the foregoing recitals, which shall be
considered an integral part of this Agreement, the covenants and agreements set
forth hereafter, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Purchasers and the Issuer
hereby agree as follows


1.           Purchase of the Notes and Warrants.  On the terms and subject to
the conditions set forth in this Agreement and in the Notes and Warrants, the
Purchasers shall purchase from the Issuer and the Issuer shall sell to the
Purchaser the Securities.
 
2. Purchaser’s Representations, Warranties and Covenants. In order to induce the
Issuer to sell and issue the Securities to the Purchaser under one or more
exemptions from registration under the Securities Act, the Purchasers, severally
and not jointly, represent and warrant to the Issuer, and covenant with the
Issuer, that:
 
 (a)           (i) Such Purchaser has the requisite power and authority to enter
into and perform this Agreement, and each of the other agreements entered into
by the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the "Transaction Documents"), and to purchase the
Securities in accordance with the terms hereof and thereof.
 
(ii) The execution and delivery of the Transaction Documents by the Purchaser
and the consummation by it of the transactions contemplated thereby have been
duly and validly authorized by the Purchaser's organizational documents and no
further consent or authorization is required by the Purchaser.
 
(iii) The Transaction Documents have been duly and validly executed and
delivered by the Purchaser.
 
(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Purchaser enforceable against the Purchaser in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 
(b) The execution, delivery and performance of the Transaction Documents by the
Purchaser and the consummation by the Purchaser of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Purchaser is a party or by which the Purchaser is bound.

 
 

--------------------------------------------------------------------------------

 
 
(c) The Purchaser is acquiring the Securities for investment for its own
account, and not with a view toward distribution thereof, and with no present
intention of dividing its interest with others or reselling or otherwise
transferring or disposing all or any portion of either the Notes or Warrants.
The undersigned has not offered or sold a participation in this purchase of
either the Notes or Warrants, and will not offer or sell any interest therein.
The Purchaser further acknowledges that the Purchaser does not have in mind any
sale of either the Notes or Warrants currently or after the passage of a fixed
or determinable period of time or upon the occurrence or non-occurrence of any
predetermined events or consequence; and that it has no present or contemplated
agreement, undertaking, arrangement, obligation, indebtedness or commitment
providing for or which is likely to compel a disposition of either the Notes or
Warrants and is not aware of any circumstances presently in existence that are
likely in the future to prompt a disposition thereof.
 
(e) The Purchaser acknowledges that the Securities have been offered to it in
direct communication between itself and the Issuer and not through any
advertisement of any kind.
 
(f) The Purchaser acknowledges that the Issuer has given it access to all
information relating to the Issuer’s business that it has requested.  The
Purchaser has reviewed all materials relating to the Issuer's business, finance
and operations which it has requested and the Purchaser has reviewed all of such
materials as the Purchaser, in the Purchaser’s sole and absolute discretion
shall have deemed necessary or desirable. The Purchaser has had an opportunity
to discuss the business, management and financial affairs of the Issuer with the
Issuer's management.   Specifically but not by way of limitation, the Purchaser
acknowledges the Issuer’s publicly available filings made periodically with the
SEC, which filings are available at www.sec.gov and which filings the Purchaser
acknowledges reviewing or having had the opportunity of reviewing.
 
 (g) The Purchaser acknowledges that it has, by reason of its business and
financial experience, such knowledge, sophistication and experience in financial
and business matters and in making investment decisions of this type that it is
capable of (i) evaluating the merits and risks of an investment in the
Securities and making an informed investment decision in connection therewith;
(ii) protecting its own interest; and (iii) bearing the economic risk of such
investment for an indefinite period of time for Securities which are not
transferable or freely tradable.  The undersigned hereby agrees to indemnify the
Issuer thereof and to hold each of such persons and entities, and the officers,
directors and employees thereof harmless against all liability, costs or
expenses (including reasonable attorneys’ fees) arising by reason of or in
connection with any misrepresentation or any breach of warranties of the
undersigned contained in this Agreement, or arising as a result of the sale or
distribution of the Securities or the Common Stock issuable upon conversion of
the Notes or exercise of the Warrants, by the undersigned in violation of the
Securities Act, the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or any other applicable law, either federal or state.  This subscription
and the representations and warranties contained herein shall be binding upon
the heirs, legal representatives, successors and assigns of the Purchaser.
 
(h) The Purchaser is familiar with the definition of an "accredited investor" as
that term is defined in Rule 501(a) of Regulation D of the Securities Act and
represents and warrants to the Issuer that it is an accredited investor as so
defined.  If the Purchaser is not a resident of the United States, the Purchaser
is not a “U.S. person[s]” as that term is defined in Rule 902 of Regulation S
promulgated under the Securities Act of 1933, as amended.
 
(i) During the term of this Agreement and the other Transaction Documents, the
Purchaser will comply with the provisions of Section 9 of the Exchange Act, and
the rules and regulations promulgated thereunder, with respect to transactions
involving the Common Stock. During the term of this Agreement and the other
Transaction Documents, the Purchaser agrees not to sell the Issuer's Common
Stock short or engage in any hedging transactions in the Issuer’s Common Stock,
either directly or indirectly, through its affiliates, principals, agents or
advisors.
 
(j) The Purchaser is aware of the restrictions of transferability of both the
Notes and the Warrants, and the shares of Common Stock issuable upon conversion
of the Notes or exercise of the Warrants, and further understands and
acknowledges that any certificates evidencing the Notes, the Warrants or the
shares of Common Stock issuable upon conversion of the Notes or exercise of the
Warrants will bear the legends in substantially the following form:

 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE
SECURITIES LAWS (COLLECTIVELY, “SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED FOR SALE UNDER ALL
APPLICABLE SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO
THE ISSUER, IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, ANY SUCH OFFER,
SALE OR OTHER TRANSFER IS EXEMPT FROM THE REGISTRATION OR QUALIFICATION
REQUIREMENTS OF SUCH SECURITIES LAWS.
 
(k) The Purchaser understands and acknowledges that following the purchase of
the Notes, the Warrants and any shares of Common Stock issuable upon conversion
of the Notes or exercise of the Warrants, each may only be disposed of pursuant
to either (i) an effective registration statement under the Securities Act or
(ii) an exemption from the registration requirements of the Securities Act.

 
-2-

--------------------------------------------------------------------------------

 

(l) The Purchaser understands and acknowledges that the Issuer has neither filed
a registration statement with the SEC or any state authorities nor agreed to do
so, nor contemplates doing so in the future for the transactions contemplated by
this Agreement or the other Transaction Documents, and in the absence of such a
registration statement or exemption, the undersigned may have to hold the Notes,
the Warrants and any shares of Common Stock issuable upon conversion of the
Notes or exercise of the Warrants, indefinitely and may be unable to liquidate
any of them in case of an emergency.
 
(m) The Purchaser is purchasing the Notes and Warrants, and will acquire any
shares of Common Stock issuable upon conversion of the Notes or exercise of the
Warrants, for its own account for investment purposes and not with a view
towards distribution and agrees to resell or otherwise dispose of any of the
Notes or the Warrants, or any shares of Common Stock issuable upon conversion of
the Notes or exercise of the Warrants, in accordance with the registration
provisions of the Securities Act (or pursuant to an exemption from such
registration provisions).
 
(n) The Purchaser is not and will not be required to be registered as a "dealer"
under the Exchange Act, either as a result of its execution and performance of
its obligations under this Agreement or otherwise.
 
(o)  The Purchaser understands and acknowledges that proceeds raised in
connection with this Agreement will be used by Issuer for general working
capital purposes, including without limitation, the payment of salaries and
professional fees and payments to Temple University in connection with the
Issuers’ License Agreements.
 
(p) The Purchaser understands that it is liable for its own tax liabilities and
has obtained no tax advice from the Issuer in connection with the purchase of
the Securities.
 
(q) The Purchaser will not pay or receive any finder’s fee or commission in
respect of the consummation of the transactions contemplated by this Agreement.
 
3. Issuer’s Representations, Warranties and Covenants. The Issuer represents and
warrants to the Purchaser that:
 
(a) The Issuer is a corporation duly organized and validly existing in good
standing under the laws of the State of Nevada, and has the requisite corporate
power and authorization to own its properties and to carry on its business as
now being conducted.
 
(b)           (i) The Issuer has the requisite corporate power and authority to
enter into and perform this Agreement, and each of the other agreements entered
into by the parties hereto in connection with the transactions contemplated by
the Transaction Documents, and to issue the Notes and Warrants in accordance
with the terms hereof and thereof.
 
(ii) the execution and delivery of the Transaction Documents by the Issuer and
the consummation by it of the transactions contemplated hereby and thereby,
including without limitation the reservation for issuance and the issuance of
the Notes and Warrants pursuant to this Agreement, have been duly and validly
authorized by the Issuer's Board of Directors and no further consent or
authorization is required by the Issuer, its Board of Directors, or its
shareholders.
 
(iii) The Transaction Documents have been duly and validly executed and
delivered by the Issuer.
 
(iv) The Transaction Documents, and each of them, constitutes the valid and
binding obligation of the Issuer enforceable against the Issuer in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors' rights and remedies.
 
(c) The execution, delivery and performance of the Transaction Documents by the
Issuer and the consummation by the Issuer of the transactions contemplated
thereby will not conflict with or constitute a default under any agreement or
instrument to which the Issuer is a party or under any organizational documents
of the Purchaser.
 
4.           Closing and Deliverables.


(a) Subject to the provisions of Section 4(b) below, provided that the Issuer
shall have received on or prior to January 31, 2009 copies of this Agreement
executed by each respective Purchaser and providing that the total Commitments
equal or exceed $10,000, there shall be a closing or closings (each, a
“Closing”) at which:


(i) each Purchaser shall deliver to the Issuer (“Save The World Air, Inc.”)
immediately available funds, by wire transfer to the Issuer’s account at the
Bank of America, 954 Westlake Boulevard, Westlake Village, California 91361,
Routing Number 0260-0959-3 , Account Number 06687-19702, in an amount equal to
the amount of such Purchaser’s Commitment as set forth beside the name of such
Purchaser on such Purchaser’s signature page hereto; and


(ii) the Issuer shall deliver to the Purchaser (x) a Note, in the face amount
equal to the Purchaser’s Commitment and (y) a Warrant to purchase the
Exercisable Amount of the Issuer’s Common Stock at the Exercise Price.


(b) The Issuer may continue to accept Commitments from Purchasers and issue and
sell Securities to Purchasers at Closings on the terms and subject to the
conditions set forth in this Agreement until (i) the aggregate amount of the
Commitments equals $250,000 or (ii) on or before January 31, 2009, whichever
shall first occur.


 
-3-

--------------------------------------------------------------------------------

 

5.           Miscellaneous.
 
(a). Each party shall pay the fees and expenses of its own advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transactions Documents.
 
(b) This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party; provided that a facsimile signature or signature transmitted by e-mail
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original
signature.
 
(c) The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement. Whenever
required by the context of this Agreement, the singular shall include the plural
and neutral shall include the masculine and feminine.
 
(d) If any provision of this Agreement shall be invalid or unenforceable in any
jurisdiction, such invalidity or unenforceability shall not affect the validity
or enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of any provision of this Agreement in any other
jurisdiction.
 
(e) This Agreement and the Notes and Warrants represent the final agreement
between the Purchasers and the Issuer with respect to the terms and conditions
set forth herein, and, the terms of this Agreement and the Notes and Warrants
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the parties.  No provision of this Agreement and the Notes
and Warrants may be amended other than by an instrument in writing signed by the
Purchaser and the Issuer, and no provision hereof or thereof may be waived other
than by an instrument in writing signed by the party against whom enforcement is
sought.
 
(f) Any notices or other communications required or permitted to be given under
the terms of this Agreement must be in writing and will be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) upon receipt, when
sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) day after deposit with a nationally recognized overnight delivery service,
in each case properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be:
 
If to the Issuer:


Save the World Air, Inc.
235 Tennant Avenue
Morgan Hill, CA 95037
Telephone: (408) 778-0101
Facsimile: (408) 778-8585


with a copy to:


Gartenberg Gelfand Wasson & Selden, LLP
801 Figueroa, Suite 2170
Los Angeles, California 90017.
Telephone: 213-542-2100
Facsimile: 213-542-2101




If to a Purchaser:


to the address set forth on the Purchaser’s signature page hereto.
 
Each party shall provide five (5) days prior written notice to the other party
of any change in address or facsimile number.
 
(g) This Agreement may not be assigned by Purchaser.
 
(h) This Agreement is intended for the benefit of the parties hereto and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.
 
(i) The representations and warranties of the Purchaser and the Issuer contained
herein shall survive each of the Closings and the termination of this Agreement
and the other Transaction Documents.
 
(j) The Purchaser and the Issuer shall consult with each other in issuing any
press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior consent of the
other party, which consent shall not be unreasonably withheld or delayed, except
that no prior consent shall be required if such disclosure is required by law or
the rules and regulations of the SEC.

 
-4-

--------------------------------------------------------------------------------

 

(k) Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the other Transaction Documents and the consummation of
the transactions contemplated hereby and thereby.
 
(l) The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party, as the parties mutually agree
that each has had a full and fair opportunity to review this Agreement and the
other Transaction Documents and seek the advice of counsel on it and them.
 
(m) The Purchaser and the Issuer each shall have all rights and remedies set
forth in this Agreement and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which the Purchaser has by law. Any person having any rights under any provision
of this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any default
or breach of any provision of this Agreement, including the recovery of
reasonable attorneys fees and costs, and to exercise all other rights granted by
law.

 
 


 
 


 
[remainder of page intentionally left blank]
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
(n)  This Agreement and the other Transaction Documents shall be construed and
governed by the laws of the State of California with respect to agreements
wholly performed therein, and without regard to the doctrine known as conflicts
of law.
 
IN WITNESS WHEREOF the Purchasers and the Issuer have executed this Agreement as
of the date first above written.


THE ISSUER


SAVE THE WORLD AIR, INC.




By:__________________________
      Eugene E. Eichler
Its:  Chief Financial Officer




THE PURCHASER




_______________________________                                                       ________________________
Name
(signature)                                                                                                Amount
of Commitment
        (U.S. Dollars)
_______________________________
Print Name


_______________________________
Address


_______________________________
Address


_______________________________
Phone Number


_______________________________
Fax Number


_______________________________
Social Security Number


_______________________________
E-mail Address
 
-6-

--------------------------------------------------------------------------------